Motion for reargument denied. Motion to amend the remittitur granted. Return of remittitur requested and, when *646returned, it will be amended by adding thereto the following: Questions under the Federal Constitution were presented and passed upon by this court, viz., whether section 114 of the Public Service Law of the State of New York and the order of the Public Service Commission, dated December 30, 1948, in Case No. 12455, made pursuant thereto violated any of the rights of the respondent guaranteed by section 1 of the Fourteenth Amendment to the Federal Constitution. This court held that the aforesaid statute and order of the commission did not violate any of the rights of the respondent guaranteed by that provision of the Federal Constitution. [See 300 N. Y. 196.]